*556Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López,
a la cual se une el Juez Asociado Señor Corrada Del Río.
Estamos contestes, al igual que la mayoría de los inte-grantes del Tribunal, en que, aun cuando la clasificación estatutaria de un empleo no le brinde al empleado una “expectativa o interés propietario” en el mismo, ello no sig-nifica que esa clasificación impida la aplicabilidad de las políticas públicas que configuran derechos fundamentales y de alta jerarquía en nuestro ordenamiento jurídico.
Ello, naturalmente, fue la razón de decidir en Ramos v. Srio. de Comercio, 112 D.P.R. 514 (1982), donde resolvimos que un empleado de confianza no puede ser despedido de su empleo por razón de sus ideas políticas, y en Rivera Águila v. K-Mart de P.R., 123 D.P.R. 599 (1989), en cuyo caso determinamos que una empleada en período probato-rio —a la que, igualmente, no le cobija expectativa o inte-rés propietario en su empleo— no puede ser despedida del mismo por razón de estar embarazada. En síntesis, un em-pleado no puede ser despedido por razones ilegales no im-portando si este empleado es uno de carrera, de confianza, en período probatorio, etc.
No debe perderse de vista, sin embargo, que en todas las instancias en que este Tribunal así se ha expresado, y re-suelto, han sido ocasiones en que el empleado ha sido des-pedido de su empleo mientras se encontraba laborando como tal; esto es, mientras estaba realizando trabajo. El presente caso constituye, que sepamos, la primera ocasión en que este Tribunal se enfrenta a una situación en que el patrono, en lugar de despedir propiamente al empleado, se niega a reponer a éste en su empleo.
¿Merece un trato distinto esta situación de hechos? La mayoría de los integrantes del Tribunal, como hemos visto, considera que no; ello, como se expresa en la opinión ma-*557yoritaria, debido a que la Ley del Sistema de Compensacio-nes por Accidentes del Trabajo cobija a los empleados de confianza, “pues ésta no excluye a ninguno de su aplica-ción”, y por razón del “carácter remedial” de dicha ley, la cual “debe interpretarse liberalmente a favor del obrero”. Diferimos; veamos por qué.
En primer lugar, el hecho de que la Ley del Sistema de Compensaciones por Accidentes del Trabajo no excluya a ningún empleado de su aplicación, el cual hecho es co-rrecto, y que, por tanto, a un empleado de confianza le cobijan sus disposiciones, necesariamente no significa que a dichos empleados le sean aplicables todas las disposicio-nes de la mencionada ley. En otras palabras, un empleado de confianza, que sufra un accidente del trabajo, puede muy bien tener derecho a recibir todos los beneficios de tratamiento o incapacidad que provee dicha Ley del Sis-tema de Compensaciones por Accidentes del Trabajo sin necesariamente tener el derecho a ser repuesto, o reinsta-lado, en su empleo luego de recuperarse. Esa decisión, de reinstalarlo o no, debe ser una a ser tomada exclusiva-mente por el patrono concernido a base de las realidades y necesidades de su negocio al momento de la recuperación del empleado.
En segundo término, la decisión mayoritaria hoy emi-tida es una, completa y totalmente, impráctica que resulta, en cierto sentido, hasta absurda. La mejor evidencia de lo anteriormente expresado lo constituye la aseveración de la mayoría, al final de la ponencia, a los efectos de que:
No obstante, puntualizamos que lo resuelto en nada menos-caba la facultad que tiene la autoridad nominadora para des-pedir un empleado de confianza siempre que no medie alguna razón ilegítima. (Énfasis suprimido.) Opinión mayoritaria, pág. 555.
Lo anteriormente transcrito significa la aceptación, sub silentio, de la mayoría a los efectos de que, una vez reins-talado el empleado en controversia, el patrono lo podrá *558despedir por cualquier razón que no sea “ilegítima”; entre otras, por razón de ya no necesitarlo debido al hecho de que contrató otro empleado para realizar su trabajo.
Ello nos lleva al tercer fundamento de nuestro disenso, cual es la gran diferencia entre los casos de Ramos v. Srio. de Comercio, ante, y Rivera Aguila v. K-Mart de P.R., ante, y el presente caso. En las dos (2) decisiones antes citadas se trataba, repetimos, de empleados —uno de confianza y otro probatorio— que estaban efectivamente trabajando al momento del despido por una razón ilegítima. Esto es, el patrono tenía necesidad de esos empleados y los despidió, no obstante esa necesidad, por una razón ilegítima, proce-diendo a reclutar nuevos empleados, los cuales vinieron a la empresa a realizar las mismas labores de los empleados ilegalmente despedidos. Dicho de otra forma, en esta clase de situaciones el patrono incurre en un acto ilegal, o in-constitucional, que amerita ser “penalizado”.
En el presente caso, el patrono no despidió a la em-pleada en controversia. Ésta se vio obligada a cesar en sus funciones como tal por razón del accidente del trabajo que sufrió en el empleo. El patrono, sin haber incurrido en ac-tuación ilegal alguna, de ordinario se ve en la necesidad de reclutar otro empleado para que realice la labor del em-pleado accidentado o resuelve prescindir de ese puesto y continuar operando su empresa sin ese empleado. ¿Por qué razón tiene el patrono que reservar este empleo por el tér-mino de un año? La contestación a dicha interrogante no puede ser “porque lo dice la Ley del Sistema de Compen-saciones por Accidentes del Trabajo”. Ese artículo de ley —esto es, el Art. 5-A, 11 L.P.R.A. see. 7— no tiene que ser necesariamente aplicado a esta situación. No hay nada en nuestro ordenamiento jurídico que obligue a este Tribunal a literalmente aplicar, a un caso en particular, todas las disposiciones de una ley.
*559“Es regla dorada de hermenéutica judicial, que las dis-posiciones de una ley deben ser examinadas e interpreta-das de modo que no conduzcan a resultados absurdos, sino a unos armoniosos.” Pardavco, Inc. v. Srio. de Hacienda, 104 D.P.R. 65, 71 (1975). En palabras de un reconocido comentarista: “El Derecho no puede llevar a un resultado absurdo ni a un resultado injusto y debemos convencernos de que cuando nos lleva a este resultado absurdo es porque hemos seguido un camino equivocado, porque hemos errado en nuestros razonamientos.’(1)
En resumen, en los casos de Ramos v. Srio. de Comercio, ante, y Rivera Águila v. K-Mart de P.R., ante, los patronos incurrieron en actos ilegales que hicieron meritorio, y hasta mandatorio, que se les “penalizara” por ello y que los tribunales de justicia le brindaran protección a dichos em-pleados, no obstante el hecho de que éstos no tenían “ex-pectativa o interés propietario” en sus empleos. En el caso hoy ante nuestra consideración no está presente esa situa-ción extraordinaria.
Ya es hora de que este Tribunal deje de gravar, innece-sariamente, a los patronos en Puerto Rico. Realmente no es cuestión de que hay que interpretar la Ley del Sistema de Compensaciones por Accidentes del Trabajo de una manera liberal; es una cuestión de interpretarla de manera en que se haga justicia a ambas partes, esto es, tanto al empleado como al patrono.

 J. Vallet de Goytisolo, Panorama de Derecho Civil, Barcelona, Ed. Bosch, 1963, pág. 86.